           Case 3:17-cv-00186-RCJ-WGC Document 165 Filed 07/27/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   NEAL SALES,

10                  Plaintiff,                            Case No. 3:17-cv-00186-RCJ-WGC

11   vs.                                                                ORDER

12   KIM ADAMSON, et al.,

13                  Defendants.

14

15          Plaintiff, proceeding pro se, has made three filings with the following titles: “Motion:

16   Federal Rules of Evidence” (ECF No. 149), “Motion: Proving an Official Record: Rule 44

17   F.R.C.P.” (ECF No. 150), and “Motion–Pretrial Order/Plaintiff’s Exhibits” (ECF No. 152). The

18   Court will address each in turn.

19          I.      Motion: Federal Rules of Evidence

20          In this motion, Plaintiff “objects to Defendant’s exhibits #1–#15 on the Grounds of

21   [Federal Rule of Evidence] 403.” (ECF No. 149 at 4.) As this is his requested relief, the Court

22   interprets this motion as a motion in limine. A motion in limine is a common and accepted method

23   for obtaining an advance ruling on the admissibility of evidence without first exposing the

24   evidence to and biasing a jury or prejudicing a party. Ebenhoech v. Koppers Industries, Inc., 239


                                                 1 of 3
           Case 3:17-cv-00186-RCJ-WGC Document 165 Filed 07/27/21 Page 2 of 3




 1   F. Supp. 2d 455, 461 (D.N.J. 2002). Here, Plaintiff merely concludes that “[a]ll relevant evidence

 2   is already on the Civil Rights Complaint’s record. Defendant proposes to introduce ‘evidence’ that

 3   Rule 403 is designed to prevent.” (ECF No. 149 at 4.) Plaintiff provides no argument as to how

 4   Defendant’s exhibits violate Rule 403. The Court therefore denies this motion but notes Plaintiff

 5   may raise objections at trial to Defendant’s evidence.

 6          II.     Motion: Proving an Official Record: Rule 44 F.R.C.P.

 7          In his next motion, Plaintiff seeks to have a copy of a prior opinion from this case issued

 8   by the Honorable William G. Cobb be deemed an “official record” by this Court and further seeks

 9   that he be allowed to “free[ly] use” this “document even though it’s copywrited [sic]

10   by . . . Matthew Bender & Company.” (ECF No. 150 at 5.) The order at issue appears officially on

11   this Court’s docket as ECF No. 121. In it, Judge Cobb denied Plaintiff’s motion for sanctions

12   against Defendant Baros based on Plaintiff’s contention Defendant Baros spoliated evidence. (ECF

13   No. 121.) The exact relief that Plaintiff seeks is unclear, so the Court interprets the motion as an

14   attempt to consider the unofficial publication of the order by Matthew Bender & Company as the

15   official record. As the order is available on the official docket, the Court finds no need nor basis

16   for such relief and thus denies the motion.

17          III.    Motion–Pretrial Order/Plaintiff’s Exhibits

18          In his last filing, Plaintiff provides “discussion of damages . . . relevant to this civil rights

19   complaint.” (ECF No. 152 at 4.) Nowhere in this filing does Plaintiff seek any relief, as such the

20   Court denies this motion. See LR 7-2 (listing requirements for motions). The Court notes Plaintiff

21   will have the opportunity to prove damages at trial.

22   ///

23   ///

24   ///


                                                    2 of 3
          Case 3:17-cv-00186-RCJ-WGC Document 165 Filed 07/27/21 Page 3 of 3




 1                                      CONCLUSION

 2          IT IS HEREBY ORDERED that Motion: Federal Rules of Evidence (ECF No. 149) is

 3   DENIED.

 4          IT IS FURTHER ORDERED that Motion: Proving an Official Record: Rule 44 F.R.C.P.

 5   (ECF No. 150) is DENIED.

 6          IT IS FURTHER ORDERED that Motion–Pretrial Order/Plaintiff’s Exhibits (ECF No.

 7   152) is DENIED.

 8          IT IS SO ORDERED.

 9   Dated July 27, 2021.

10

11                                          _____________________________________
                                                      ROBERT C. JONES
12                                                 United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

                                            3 of 3
